Citation Nr: 0924668	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-34 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, 
prior to April 2, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for ligament laxity of the right knee, prior to April 
2, 2008.

3.  Entitlement to an initial evaluation in excess of 30 
percent for right total knee replacement, from June 1, 2009.

4.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated July 2006, the RO granted service 
connection for traumatic arthritis of the right knee, 
ligament laxity of the right knee and for traumatic arthritis 
of the left knee.  A 10 percent evaluation was assigned for 
each of these disabilities. The Veteran disagreed with the 
assigned ratings.  Based on the receipt of additional 
evidence, the RO, in an August 2008 rating decision, 
recharacterized the Veteran's right knee disabilities as 
status post right total knee replacement, and assigned a 30 
percent evaluation, effective April 2, 2008; a 100 percent 
evaluation for the period from April 2, 2008, through May 
31,2009; and a 30 percent evaluation, effective June 1, 2009.  
This rating action discontinued the separate evaluations for 
degenerative joint disease and ligament laxity of the right 
knee, effective April 2, 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for right total knee replacement, from June 1, 
2009 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  Prior to April 2, 2008, degenerative joint disease of the 
right knee is manifested by pain and minimal limitation of 
motion.

2.  Prior to April 2, 2008, there is no more that mild 
instability of the right knee.

3.  The Veteran's arthritis of the left knee is manifested by 
pain and minimal limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, 
prior to April 2, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for ligament laxity of the right knee, prior to April 
2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee, prior to 
April 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

This case arises from the initial award of service connection 
for bilateral knee disabilities.  In an April 2006 letter, 
the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection, to include what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
also advised the Veteran of the information and evidence 
needed to establish a disability rating and effective date.  
Following the grant of service connection, November 2007 and 
May 2008 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment for his claimed conditions, and the effect that 
the condition have on his employment and daily life.  The 
notices also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  The November 2007 letter further advised the Veteran 
of how VA assigns an effective date and the type of evidence 
which impacts such.  The case was readjudicated in December 
2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's statements, VA medical records, and the reports of 
VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.


A.  Right knee 

The evidence supporting the Veteran's claim for an increased 
rating for right knee arthritis includes his statements and 
some of the medical evidence of record.  The Board notes that 
some limitation of motion of the right knee was documented on 
both the April 2006 and November 2007 VA examinations, and in 
a January 2008 outpatient treatment record.  In addition, 
there was apparently some additional limitation of motion 
upon repetitive use noted on VA examinations.  

The evidence against the Veteran's claim includes the 
findings on the VA examinations and in treatment records.  In 
this regard, the Board notes that the on the June 2006 VA 
examination the Veteran complained of bilateral knee 
weakness, fatigability, occasional bilateral stiffness, 
giving way, and locking.  His primary complaint was stair 
climbing.  His walking tolerance is one block or 10 minutes.  
He reported that he occasionally wears bilateral knee 
sleeves, but does not use a cane.  He walked with a 
nonantalgic gait.  Functionally he was independent with 
walking, driving and activities of daily living.  There was 
bilateral crepitus and mild edema but no erythema or warmth.  
On range of motion testing he had 0 to 108 degrees of 
extension and flexion with no pain complaints.  The examiner 
noted there would be decrease in range of motion due to pain 
with repetitive use, but it was not possible to quantify the 
exact limitation.  He further noted that there would be no 
change in the range of motion due to fatigue, weakness, or 
lack of endurance.  

Outpatient treatment records noted complaints of knee pain.  
However, August and December 2006 reports noted his gait was 
normal, and his range of motion was normal bilaterally.  

During the November 2007 VA examination it was noted that the 
Veteran used a cane for ambulation and that he had an 
antalgic gate.  He stated that he could not walk more than a 
few yards.  Painless range of motion was 0 to 100 degrees.  
It was noted that there would be an additional 5 percent 
limitation following repetitive use or during flare up.  The 
examiner noted there was no additional limitation of range of 
motion due to fatigue, weakness, or lack of following 
repetitive use or during flare ups.  

During a January 2008 visit to the VA orthopedic clinic, the 
Veteran complained of knee pain, with occasional locking and 
giving way.  There was no swelling or effusion.  He was noted 
to have a 5 to 10 degree flexion contracture.  Range of 
motion was listed a -10 degrees extension to 110 flexion with 
pain at end range. 

Until the January 2008 treatment note, the range of motion 
findings represented noncompensable limitation of extension 
and flexion.  While the January 2008 treatment note revealed 
-10 degrees of extension, it is unclear whether such 
represents a 10 degree loss of extension or 10 degrees of 
hyperextension beyond the normal 0 degrees.  Regardless, even 
assuming it represents 10 degrees loss of extension, such 
finding warrants only a 10 percent rating under Diagnostic 
Code 5261.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for either knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
and DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, both 
examiners noted there was no additional limitation of range 
of motion due to fatigue, weakness, or lack of following 
repetitive use or during flare ups.  In addition, the 2007 VA 
examination noted only a 5 percent increase in limitation of 
motion following repetitive use or on flare ups.  Thus, even 
considering his complaints of pain, the evidence does not 
reflect that motion is limited to a degree of flexion or 
extension which results in an evaluation greater than the 10 
percent currently assigned.  Thus, the 10 percent rating 
currently assigned adequately addresses the subjective 
complaints and the objective findings regarding the Veteran's 
right knee disability.  Deluca, 8 Vet. App. 202.  

The Board also notes that the VA General Counsel has held 
that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  However, as the 
Veteran has not had flexion limited to a compensable degree 
at any point during the course of the appeal for the right 
knee, separate ratings for limitation of extension and 
flexion are not warranted.

With respect to the claim for a higher rating for ligament 
laxity of the right knee, the Board acknowledges that laxity 
was present when the Veteran was examined in April 2006.  It 
must be observed, however, that the laxity was characterized 
as mild.  He did have swelling of the right knee on the 
November 2007 VA examination, but the knee was noted to be 
stable.  Outpatient treatment records likewise indicate the 
knee is stable.

The evidence supporting the Veteran's claim essentially 
consists of his statements.  In contrast, the Board concludes 
that the medical findings are of greater probative value, and 
fail to support the claim for a higher rating.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claims for initial evaluations in excess of 10 
percent for degenerative joint disease of the right knee or 
for ligament laxity of the right knee.

B.  Left knee 

The evidence supporting the Veteran's claim consists of his 
statements and some of the medical findings.  In this regard, 
the medical evidence reflects complaints of pain, and both 
the June 2006 and November 2007 VA examinations establish 
that there is some limitation of motion of the left knee.  

The evidence against the claim includes the medical evidence 
of record.  The June 2006 VA examination the Veteran 
complained of bilateral knee weakness, fatigability, 
occasional bilateral stiffness, giving way, and locking.  His 
primary complaint was stair climbing.  His walking tolerance 
is one block or 10 minutes.  He reported that he occasionally 
wears bilateral knee sleeves, but does not use a cane.  He 
walked with a nonantalgic gait.  Functionally he was 
independent with walking, driving and activities of daily 
living.  There was bilateral crepitus and mild edema but no 
erythema or warmth.  On range of motion testing he had 0 
to108 degrees of extension and flexion with no pain 
complaints.  The examiner noted there would be decrease in 
range of motion due to pain with repetitive use, but it was 
not possible to quantify the exact limitation.  He further 
noted that there would be no change in the range of motion 
due to fatigue, weakness, or lack of endurance.  

Outpatient treatment records noted complaints of knee pain.  
However, August and December 2006 reports noted his gait was 
normal, and his range of motion was normal bilaterally.  

During the November 2007 VA examination it was noted that the 
Veteran used a cane for ambulation and that he had an 
antalgic gate.  He stated that he could not walk more than a 
few yards.  Painless range of motion was 0 to 100 degrees.  
It was noted that there would be an additional 5 percent 
limitation following repetitive use or during flare up.  The 
examiner noted there was no additional limitation of range of 
motion due to fatigue, weakness, or lack of following 
repetitive use or during flare ups.  

Outpatient treatment records from 2007 and 2008 primarily 
note treatment for the right knee prior to and following knee 
replacement surgery.  A June 2008 report noted the Veteran is 
able to walk a half mile without a cane, can tolerate two 
hours of weight bearing activity, is able to play 9 holes of 
golf without difficulty and was able to mow his lawn taking 
regular breaks.  Range of motion of the left knee was 
0 to 110 degrees.

As noted above, at no point during the course of the claim 
has the Veteran's motion in the left knee been limited to a 
compensable level, even considering his subjective complaints 
of pain.  At worst, his motion was 0 to 108 degrees, and even 
considering a 5 percent decrease based on repetitive motion 
or flare up, motion limited to a degree which would support 
an evaluation in excess of 10 percent is not shown.  Thus, 
the 10 percent rating currently assigned adequately addresses 
the subjective complaints and the objective findings 
regarding the Veteran's left knee disability.  Deluca, 8 Vet. 
App. 202.  

In addition, as the evidence does not reflect extension or 
flexion limited to a compensable degree, separate ratings for 
limitation of extension and flexion are not warranted.  
VAOPGCPREC 9-2004.  

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  The Board notes that there is no 
indication that the Veteran has instability of the left knee 
in the VA examination reports on in the treatment records.  
Accordingly, the Board finds that separate ratings are not 
warranted.  

C.  Additional Considerations

The Board has considered whether higher ratings could be 
assigned under other Diagnostic Codes.  However, as the 
evidence does not reflect malunion or nonunion of the tibia 
or fibula, or dislocation of semilunar cartilage, Diagnostic 
Codes 5258 and 5262 are not for application.  

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, prior to April 
2, 2008, is denied.

An initial evaluation in excess of 10 percent for ligament 
laxity of the right knee, prior to April 2, 2008, is denied.

An initial evaluation in excess of 10 percent for traumatic 
arthritis of the left knee is denied.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran also asserts that a rating in excess of 30 
percent is warranted for status post total knee replacement 
of the right knee, from June 1, 2009.  The record shows that 
the Veteran underwent a right total knee replacement on April 
3, 2008, at the Philadelphia, Pennsylvania VA Medical Center 
(VAMC).  The report of the surgery is not of record.  The 
August 2008 rating action that evaluated the Veteran's right 
knee disability indicated that a VA examination would be 
scheduled in June 2009 to ascertain the residuals of the 
disability.  It is not clear from the record whether the 
Veteran has undergone an examination to evaluate the severity 
of his right knee disability following the surgery in April 
2008.  If the examination has been conducted, the report has 
not been associated with the claims folder.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Obtain the surgical report from the 
Veteran's April 2008 right knee surgery 
from the Philadelphia VAMC.  In addition, 
obtain current treatment records from 
that facility dating since December 1, 
2008.  

2.  If the Veteran underwent a VA 
examination for his right knee disability 
subsequent to the April 2008 surgery, the 
report thereof must be obtained and 
associated with the claims folder.  In 
additional, any additional relevant 
documents received since the last 
December 2008 supplemental statement of 
the case, which may be contained in a 
temporary file, should be obtained and 
associated with the claims file.

3.  If a VA examination has not been 
conducted following the April 2008 
surgery, the Veteran should be afforded a 
VA orthopedic examination to determine 
the nature and extent of his right knee 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
necessary tests should be performed and 
the examiner should document any 
limitation of motion, including any 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  The 
examiner should also describe any 
functional loss pertaining to the right 
knee, and should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


